Citation Nr: 1340380	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to an initial rating for chronic joint pain affecting bilateral knees, shoulders, and right wrist in excess of 20 percent.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1998 to October 2002 and from May 2004 to April 2005, including service in an imminent danger area in Iraq.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In order to afford the Veteran the highest possible disability ratings, the joint symptoms once considered as a single disability have been separated into distinct issues.  Insofar as is possible with the available evidence, these disorders have been assigned a disability rating in the analysis below. 

As additional development is required in order to determine whether the Veteran's joint disorders may be assigned higher disability ratings than those assigned in the following analysis, those issues, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since March 28, 2011, the Veteran's right knee, left knee, right shoulder, left shoulder and right wrist disabilities have been productive of painful motion.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating of at least 10 percent for a right knee disability, from March 28, 2011, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.59 (2013).

2.  The criteria for a disability rating of at least 10 percent for a left knee disability, from March 28, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.59 (2013).

3.  The criteria for a disability rating of at least 10 percent for a right shoulder disability, from March 28, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.59 (2013).

4.  The criteria for a disability rating of at least 10 percent for a left shoulder disability, from March 28, 2011, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.59 (2013).

5.  The criteria for a disability rating of at least 10 percent for a right wrist, from March 28, 2011, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.59 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, the intent of the schedule is to recognize painful motion with joint pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In May 2011, the Veteran was afforded a VA examination of the joints.  During his examination, the Veteran reported bilateral knee pain that was worse since his return from Iraq, as well as bilateral shoulder pain and wrist pain.  The Veteran described pain in both knees with stiffness as well as mild flare-ups which occurred weekly and lasted for a duration of hours.  A mild functional impairment was described by the Veteran secondary to his knee symptoms.  The Veteran described bilateral shoulder pain with stiffness; there were no flare-ups of his pain reported.  The Veteran additionally described pain in the wrists without flare-ups.

The VA examiner provided a diagnosis of chronic joint pain affecting the knees, shoulders and wrist, it was further noted that the Veteran had a cyst on his right wrist.  The examiner explained that the Veteran's knee, shoulder and wrist symptoms prevented him from participating in sports and had a moderate effects on his ability to perform chores or drive.  X-rays were normal.

In a September 2011 VA medical center treatment note, the Veteran reported that he felt like he had a pinched nerve in both shoulders and that his knees hurt.  An assessment of probable fibromyalgia was provided.  An addendum to the treatment report noted that the Veteran continued to have significant trouble with "whole body aches" especially in the knees and shoulders.

In the August 2011 rating decision, the RO granted service connection for chronic pain affecting the bilateral knees, shoulders and right wrist.  In light of the lay and medical evidence of record and the Court's decision in Burton, the Board finds that the Veteran is entitled to at least a 10 percent rating for the painful motion related to his bilateral knee, bilateral shoulder and right wrist disabilities. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 10 percent for a right knee disability is granted.  

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 10 percent for a left knee disability is granted.  

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 10 percent for a right shoulder disability is granted.  

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 10 percent for a left shoulder disability is granted.  

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 10 percent for a right wrist disability is granted.  





REMAND

Recent statements made by the Veteran's family members, his friends, and the Veteran himself indicate that the severity of his PTSD and joint pain have worsened since the most recent VA examinations, conducted in June 2011 and May 2011, respectively.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric and joint disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Also, as the record raises the claim for a total disability rating for compensation based on individual unemployability, further development regarding that issue is necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, in his August 2011 notice of disagreement, the Veteran requested that he be scheduled for a hearing with a Decision Review Officer (DRO), but this request was never addressed by the RO.  A remand is necessary to allow the Veteran the opportunity to present testimony as to his increased rating claims, to include their effects on his ability to maintain employment, in front of a DRO.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU.

2.  Thereafter, schedule the Veteran for a VA psychiatric, joint, and vocational examinations by the appropriate medical professionals.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to any electronic files, any relevant treatment records contained in those records that are not available must be printed and associated with the paper claims file so they can be available to the examiner for review.

a)  Schedule the Veteran for a VA psychiatric examination with the appropriate examiner to determine the current nature and severity of his PTSD.  All electronic records must be made available for review in conjunction with the examination.  All necessary tests must be conducted.  The examiner must provide an opinion in regard to the degree of impairment due to his PTSD.  The examiner must provide reasons for each opinion given.

b)  Schedule the Veteran for a VA joint examination with the appropriate examiner to determine the current nature and severity of his right knee, left knee, right shoulder, left shoulder, and right wrist disabilities.  All electronic records must be made available for review in conjunction with the examination.  All necessary tests must be conducted. The examiner must provide an opinion in regard to the degree of impairment due to his joint pain.  The examiner must provide reasons for each opinion given.

c)  Schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist.   The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, have rendered him unable to secure or follow a substantially gainful occupation since March 28, 2011. 

In offering this impression, the examiner must take into consideration the Veteran's level of education, training and previous work experience.

The examination reports must include a complete rationale for all opinions expressed.  If any examiner determines that the requested opinion cannot be rendered without resorting to speculation, that examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, the RO must contact the Veteran and schedule a DRO hearing.

4.  After completing these actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


